Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a nutrient composition, classified in C05G5/00, for example.
II. Claims 18-27, drawn to a method of using the nutrient composition of claim 1, classified in A01C21/00, for example.
III. Claims 28-30, drawn to plants with a nutrient composition according to claim 1, classified in A01H5/00, for example.
IV. Claim 31, drawn to the combination of soil and a nutrient composition according to claim1, classified in A01D91/02, for example.

Response to Election/Restriction
Applicant's election with traverse of Group I (claims 1-17) in the reply filed on June 17, 2022 is acknowledged.  The traversal is on the grounds that there is only one independent claim thus the claimed inventions are necessarily related by the subject matter of independent claim 1. In addition, Applicant argues that there is no serious search burden on the Office to justify a restriction.  This is not found persuasive because, as stated in the restriction mailed April 19, 2022, the inventions at least have materially different designs, modes of operation and/or functions which make them independent and thus would be a serious search burden on the Office. Furthermore, Applicant’s argument that sub-classification no longer represents an adequate basis to conclude that an undue burden exists is incorrect. See MPEP 803 where it teaches that a serious burden on the Office may be shown by separate classification.
The requirement is still deemed proper and is therefore made FINAL.

Status of the claims
	Claims 1-31 are pending.
Claims 18-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 17, 2022.
Claims 1-17 are under examination.

Drawings
The drawings filed July 22, 2020 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “respective sources” in claim 1 is a relative term which renders the claim indefinite and does not particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The term “respective sources” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-17 are objected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US Patent No. 9,884,791, February 6, 2018).
The claims are drawn to any nutrient composition comprising respective sources of each of cobalt, nickel, zinc, phosphorous and L-glutamic acid (claim 1).
Limitations include further comprising an amino acid selected from the group consisting of aspartic acid, serine, glycine, alanine, valine, methionine, isoleucine, leucine, phenylalanine, lysine, tryptophan, and mixtures of the foregoing (claim 2); wherein said composition comprises each of the following amino acids: aspartic acid, serine, glycine, alanine, valine, methionine, isoleucine, leucine, phenylalanine, lysine, and tryptophan (claim 3); wherein said composition further comprises tryptophan (claim 4); further comprising a nutrient selected from the group consisting of molybdenum, magnesium, manganese, iron, boron, sulfur, calcium, potassium, nitrogen, chloride, copper, selenium, sodium, and mixtures of the foregoing (claim 5); further comprising a nutrient selected from the group consisting of molybdenum, magnesium, and both of molybdenum and magnesium (claim 6); wherein each of said respective sources is individually selected from the group consisting of sulfates, oxides, chlorides, carbonates, phosphates, nitrates, and chelates of said respective source (claim 8); wherein said nutrient is provided in a form selected from the group consisting of sulfates, oxides, chlorides, carbonates, phosphates, nitrates, and chelates of said nutrient (claim 9); further comprising an ingredient selected from the group consisting of dispersing agents, anti-caking agents, dyes, flow agents, acids, sugars, and mixtures of the foregoing (claim 10); wherein said composition is in liquid form (claim 11); wherein said composition is in the form of an aqueous solution or dispersion (claim 12); and wherein said composition further includes stevioside (claim 16).
With regard to claim 1, Yamashita teaches compositions that comprise each of cobalt, nickel, zinc, phosphorus and L-glutamic acid. See, for example, column 1, lines 35-39 where it teaches a composition for fertilizing that includes a source of phosphorus; see column 2, lines 39-44 where it teaches that the composition also includes cobalt and nickel; see column 20, lines 55-57 where it teaches micronutrient compounds of interest including zinc; and see column 19, lines 4-7 where it teaches amino acids of interest including glutamic acid.
With regard to claims 2-4, Yamashita teaches amino acids. See, for example, column 19, lines 4-8 where it teaches aspartic acid, serine, glycine, alanine, valine, methionine, isoleucine, leucine, phenylalanine and, lysine. Yamashita does not include tryptophan as one of the examples of an amino acid, but it is known in the art that tryptophan is an amino acid and Yamashita’s disclosure of “and amino acids” in line 4 would inherently disclose any amino acids not listed in the examples cited by Yamashita.
With regard to claims 5-6, Yamashita teaches the nutrients molybdenum, boron, sulfur, and selenium included in a composition. See, for example, column 2, lines 34-47. In addition, Yamashita teaches nitrogen. See, for example, column 1, line 38 where it teaches nitrogen as a component of a composition. Yamashita also teaches magnesium and manganese as nutrients included in a composition. See, for example, column 20, lines 19 and 62, respectively.
With regard to claims 8-9, Yamashita teaches nutrients as a component of a composition from sources of sulfates, oxides, chlorides, carbonates, phosphates, nitrates and chelates. See, for example, column 19, line 56 to column 20, line 27 for examples of sulfates, oxides, chlorides, carbonates, phosphates, nitrates and see column 22, lines 46-64, for example, for examples of chelates.
With regard to claim 10, Yamashita teaches anti-caking agents, acids and sugars included in nutrient compositions. See, for example, column 24, line 4 where it teaches anti-caking agents and see column 18, lines 59-65 where it teaches examples of sugars and organic acids that can be used in a nutrient composition.
With regard to claims 11 and 12, Yamashita teaches a composition in liquid forms. See, for example, column 26, line 55 to column 27, line 26 where it teaches a composition in liquid form applied to soils.
With regard to claim 16, Yamashita does not specifically teach stevioside, but does teach the use of complex organic compounds in compositions (see, for example, column 18, lines 56-57) and it would have been obvious to one of ordinary skill in the art that stevioside would be considered a complex organic compound. 

It would have been obvious to one of ordinary skill in the art to use and/or modify the teachings of Yamashita to produce the claimed invention because each of the claimed elements are found within the scope and content of the prior art and one of ordinary skill in the art would have recognized at the time the invention was made the capabilities or functions were predictable. In addition, it would have been obvious to one of ordinary skill in the art to pursue known options within his or her technical grasp. In the instant case, the known options would have been macronutrients, micronutrients and amino acids as claimed. Thus, nutrient compositions comprising the claimed nutrients are not innovative but of ordinary skill and common sense and nutrients amino acids disclosed in the claimed composition are a finite number of identified predictable solutions. One of ordinary skill in the art would have been able to narrow the group of potential macronutrients, micronutrients and amino acids known to form nutrient compositions and which would be an acceptable number to form a reasonable expectation of success. Furthermore, when there is motivation to solve a problem (in this case a nutrient composition) and there are a finite number of identified, predictable solutions (in this case macronutrients, micronutrients and amino acids), a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. The instant case is drawn to a nutrient composition comprising macronutrients, micronutrients and amino acids and there are a limited number of macronutrients, micronutrients and amino acids available to do so. The skilled artisan would have had reason to try these items with reasonable expectation of success.

Claim Objections
Claims 7, 13-15 and 17 are objected to as being dependent upon a rejected base claim.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH O. ROBINSON/           Primary Examiner, Art Unit 1661